             Case 1:20-cv-07246-RA Document 28 Filed 09/17/20 Page 1 of 1


                                                                        USDC-SDNY
                                                                        DOCUMENT
 UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
 -----------------------------------------------------X                 DATE FILED: 9/17/2020
 LAUREL SHIPPING LLC, FREEPOINT :
 COMMODITIES LLC, and FREEPOINT :
 COMMODITIES SINGAPORE PTE LTD. :
                                                      :
                            Plaintiffs,               :
                                                      :
          - against -                                 :
                                                      :
 RIDGEBURY KILO LLC,                                  :       Case No. 20-cv-7246 (RA)
                                                      :
                            Defendant,                :
                                                      :
 DNB BANK ASA, RV4 FLEET                              :
 FINANCE LLC and RIDGEBURY V4                         :
 INVESTMENTS LLC,                                     :
                                                      :
                            Garnishees.               :
 -----------------------------------------------------X

 RONNIE ABRAMS, United States District Judge:

         On September 14, 2020, the Court issued an Order scheduling an initial conference for

 September 18, 2020 at 1:45 PM. Dkt. 14. The Order directed the parties to submit a joint letter and a

 proposed case management plan by September 16, 2020. Id. The parties have not yet done so. They

 shall do so by the end of the day today, and/or shall inform the Court whether they seek an extension

 of the deadline to do so and an adjournment of the initial conference.

 SO ORDERED.

Dated:      September 17, 2020
            New York, New York

                                                          Ronnie Abrams
                                                          United States District Judge
